               Case 4:19-cv-00214-KGB Document 40 Filed 07/18/19 Page 1 of 1

                                           ,,   . .,   .



    ..::....                                                            . ......
                                                                         , ..      ~




                                                                                                     .   j




                                                                                                  FILED
                                                                                              U.S. DISTRICT COURT
                                                                                                                     _
                      Court.Nase: EASTERN DISTRICT OF ARKANSAS                          . EASTERN DISTRICT ARKANSAS
                     'Division: 4
                      Receipt Number: LIT073076
                      Cashier ID: japi ge
                      Transaction rrate: 01/1M!019
                      Paye-r Hae: ARKANSAS STATE AUDITOR                               JAMES
                      ---------         ---~-. -~-------
                      NOTICE. Of APPEAL/DOCKEWIG FEE                                   Bf: ....._...:,a.~11--~~b,f,;:;;;;"
                           For~ ARKANSAS STAT£ AUDITOR
                           Case/Party: lHtRE:~4-19..;.CV-000214,..001
                           Amount: ·       $505.00
                      CHECK                         . .
                       Check/l'loney O-rder Num: 20108020069
                      ,    _________
                          ... A11t   ...,.., ___________________
                               Tendered:         S505.00         _
                      Total Due:       $505.00
                      Total Tende·red: $505.00
                      Change Amt:      s0,00
                                                                                       ,.
                      "Only when. bank clears the check, ·                                    •
                      money crrder, or verifies credit of
                      funds is the fee or debt officially
                      paid or discharged. A$53 fee will
                      be cliarged for a ·returned check."




                                     •




                                                                                                                             .




-
